ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

The amendments and arguments presented in the papers filed 3/10/2021 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 11/23/2020 listed below have been reconsidered as indicated:
a)	The objections to the Specification for the use of trade names or marks is withdrawn in view of the amendments to the Specification.

b)	Any rejections or objections of claims 5 and 18 are rendered moot by the cancellation of the claims and are withdrawn as such.

c)	The rejections of claims 1-4, 6-17 and 19-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of the amendments to the claims.

d)	The rejections of claims 1-4, 10-17 and 20 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nadeau (US 5,811,269) in view of Gao (US 2006/0188912 A1) are withdrawn in view of the amendments incorporating the elements of original claims 5 and 18 into claim 1. 

The terminal disclaimer filed on and approved on 5/3/2021 is acknowledged. The Examiner considered the 10,487,353 B2 patent and discussed with Michael Gilly the filing of a terminal disclaimer over the ‘353 patent, in particular claims 14-29, which are obvious variants of the present invention. See the attached interview summary.

Claim Interpretation
In claim 1, the term “internal control polynucleotide” is interpreted in view of the Specification as encompassing a polynucleotide included in a reaction mixture that is used for detecting the presence or absence of an analyte and the “internal control polynucleotide” directly or indirectly serves to validate assay process steps (para. 36). The term encompasses a nucleic acid template that is co-amplified and detected in a hybridization reaction along with a nucleic acid template (para. 36).
In claim 1, the term “one or more amplification reagents to co-amplify a first analyte polynucleotide and the internal control polynucleotide” is broadly interpreted as encompassing reagents such as amplification buffers, polymerases, primers, dNTPs, etc.
In claim 1, the terms “internal control amplicon” and “first analyte amplicon” are interpreted in view of the Specification as encompassing an amplicon synthesized using an internal control nucleic acid as a template in a nucleic acid amplification reaction (para. 37) and an amplicon synthesized using an analyte nucleic acid as a template in a nucleic acid amplification reaction (para. 28), respectively. While the “internal control amplicon” and the “first analyte amplicon” are not structural features of the claim, the elements set forth the relationship between the “one or more amplification reagents to co-amplify a first analyte polynucleotide and the internal control polynucleotide” and the “internal control polynucleotide” and a “first analyte polynucleotide”, which is not a structural feature of the claim.
In claim 1, the term “hybridization probe” is interpreted in view of the Specification as encompassing an oligonucleotide that hybrids specifically to a target 
Claim 1 specifies the first and second labels on the first and second hybridization probes are “indistinguishable from each other”. The element is interpreted in view of the Specification as requiring the first and second labels to be the same label or labels that emit the same signal, such that the source of the signal may not be identified as being from the first or second label within the first or second detectable hybrid (paras. 12, 13, 16, 53, 54, 55, 56, 57, 58). The claim also specifies the indistinguishable labels are “homogeneous labels”, which is interpreted in view of the Specification (paras. 33-34) as being labels that can be detected without physical separation of bound probe from non-bound probe prior to determining whether the label is on a probe bound to a target sequence and includes examples set forth in para. 33.
Claim 1 further specifies that the first and second hybridization probes are packaged in a single container as a combined probe reagent, which is interpreted as requiring the first and second hybridization to be in a single mixture and not provided as separate components within the claimed kit.

Claim 4 further limits claim 1 by requiring the first and second labels be identical to each other, meaning that the two labels are the same species of label.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Nadeau (previously cited). Nadeau teaches the use of internal control probes and target probes in separate assays when the labels are the same. Thus, Nadeau teaches away from combining the probes of Nadeau into a single mixture in a container. Furthermore, because Nadeau teaches separate assays using the control probes and the target probes, one would not have been motivated to combine the internal control polynucleotide with known amounts of the target polynucleotide.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634